226 U.S. 390 (1912)
DARNELL, EXECUTOR,
v.
STATE OF INDIANA.
No. 78.
Supreme Court of United States.
Argued December 9, 1912.
Decided December 23, 1912.
ERROR TO THE SUPREME COURT OF THE STATE OF INDIANA.
Mr. Joseph F. Cowern, with whom Mr. Merrill Moores was on the brief, for plaintiffs in error.
Mr. Morton Sevier Hawkins, with whom Mr. Thomas M. Honan, Attorney General of Indiana, Mr. James E. McCullough, Mr. Edward B. Raub and Mr. Martin M. Hugg were on the brief, for defendant in error.
*397 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action brought by the State of Indiana for taxes on stock of a Tennessee corporation owned by the principal defendant. The Indiana statutes purport to tax all shares in foreign corporations except national banks owned by inhabitants of the State, and all shares in domestic corporations when the property of such corporations is not exempt or is not taxable to the corporation itself. If the value of the stock exceeds that of the tangible taxable property this excess also is taxed. Burns' Indiana Stats., 1908, §§ 10143, 10233, 10234. The declaration was demurred to on the ground that the statutes were contrary to the commerce clause, Art. I, § 8, and *398 the Fourteenth Amendment of the Constitution of the United States. Judgment was entered for the plaintiff, 174 Indiana, 143, and a writ of error was allowed.
The case is pretty nearly disposed of by Kidd v. Alabama, 188 U.S. 730, where the real matter of complaint, that the property of the corporation presumably is taxed in Tennessee, is answered. See also Wright v. Louisville & Nashville R.R. Co., 195 U.S. 219, 222. But it is said that the former decision does not deal with the objection that the statutes work a discrimination against stock in corporations of other States contrary to principles often recognized. I.M. Darnell & Son Co. v. Memphis, 208 U.S. 113. The most serious aspect of this objection is that the statutes of Indiana do not make allowance if a foreign corporation has property taxed within the State. But as to this it is enough to say that, however the statutes may be construed in a case of that sort, the plaintiffs in error do not show that it is theirs, and that as they do not belong to the class for whose sake the constitutional protection would be given, if it would, they cannot complain on that ground. Smiley v. Kansas, 196 U.S. 447, 457. Hatch v. Reardon, 204 U.S. 152, 160. If Spraigue v. Thompson, 118 U.S. 90, contains an intimation contrary to this rule, the decision was supported on other grounds, and the rule no longer is open to dispute. Lee v. New Jersey, 207 U.S. 67, 70. Southern Ry. Co. v. King, 217 U.S. 524, 534. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 77, 78. Yazoo & Mississippi Valley R.R. Co. v. Jackson Vinegar Co., ante, p. 217.
The only difference of treatment disclosed by the record that concerns the defendants is that the State taxes the property of domestic corporations and the stock of foreign ones in similar cases. That this is consistent with substantial equality notwithstanding the technical differences was decided in Kidd v. Alabama, 188 U.S. 730, 732.
Judgment affirmed.